In re Quan, Raul; Quan, Grace; applying for writ of certiorari and/or review; Parish of Orleans, Orleans Juvenile Court, Div. “A”, No. 201-369-A, to the Court of Appeal, Fourth Circuit, No. CA-6491.
Prior report: La.App., 504 So.2d 599.
Granted. The judgment of the Court of Appeal is amended and plaintiffs are granted supervised visitation rights to be fixed by the trial court pending further proceedings.
Judgment Clarified: La., 508 So.2d 576.
Dennis, Watson and Cole, JJ., would grant rehearing.